EXHIBIT VERTEX ENERGY, INC. EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made this 28th day of January, 2009 (the “Execution Date”), to be effective as of the Effective Date as defined below, between Vertex Energy, Inc., a Nevada corporation (the “Company”), and Matthew Lieb (“Executive”) (each of Company and Executive is referred to herein as a “Party,” and collectively referred to herein as the “Parties”). W I T N E S S E T H: WHEREAS, the Company desires to obtain the services of Executive, and Executive desires to be employed by the Company upon the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the premises, the agreements herein contained and other good and valuable consideration, receipt of which is hereby acknowledged, the parties hereto agree as of the Effective Date as follows: ARTICLE I. EMPLOYMENT; TERM; DUTIES 1.1.Employment. Pursuant to the terms and conditions hereinafter set forth, the Company hereby employs Executive, and Executive hereby accepts such employment, as the Chief Operating Officer of the Company for a period of four (4) years beginning on the Effective Date (the “Initial Term”); provided that this Agreement shall automatically extend for additional one (1) year periods after the Initial Term (each an “Automatic Renewal Term”) in the event that neither party provides the other written notice of their intent not to automatically extend such Agreement at least sixty (60) days prior to such Automatic Renewal Date. It is understood by the Company and Executive that Executive shall perform duties from his home or at an office in California. 1.2.Duties and Responsibilities.Executive, as Chief Operating Officer, shall perform such administrative, managerial and executive duties for the Company (i) as are prescribed by applicable job specifications for an executive officer of a public company the size and nature of the Company specifically including but not limited to those enumerated in Exhibit A attached, (ii) as may be prescribed by the Bylaws of the Company, (iii)as are customarily vested in and incidental to such position, and (iv)as may be assigned to him from time to time by the Board of Directors of the Company (the “Board”). 1.3.Non-Competition.For $10 and other good and valuable consideration which Executive acknowledges receiving, Executive agrees to devote substantially all of Executive’s business time, energy and efforts to the business of the Company (except as specifically provided for in Section 1.4 below), and will use Executive’s best efforts and abilities faithfully and diligently to promote the business interests of the Company.For so long as Executive is employed hereunder, and for a period of twelve months following the last payment received by Executive from the Company thereafter (the “Non-Compete Period”), Executive shall not, directly or indirectly, either as an employee, employer, consultant, agent, investor, principal, partner, stockholder (except as the holder of less than 1% of the issued and outstanding stock of a publicly held corporation), corporate officer or director, or in any other individual or representative capacity, engage or participate in any business that is in competition in any manner whatsoever with the business of the Company, as such business of the Company is now or hereafter conducted. 1.4.Other Activities.Subject to the foregoing prohibition and provided such services or investments do not violate any applicable law, regulation or order, or interfere in any way with the faithful and diligent performance by Executive of the services to the Company otherwise required or contemplated by this Agreement, the Company expressly acknowledges that Executive may: 1.4.1make and manage personal business investments of Executive’s choice without consulting the Board; 1.4.2serve in any capacity with any non-profit civic, educational or charitable organization; and 1.4.3allocate time during Company work hours in fulfilling his duties as necessary to responsibly benefit other non-competing business endeavors, advisory roles, board service, employment contracts or other functions which Executive may undertake (and Executive may utilize the Company’s phone, computer and similar office services in pursuing the foregoing).Should Executive have any question as to the appropriateness of some outside commitment he is free to seek guidance, and if necessary approval, from the Chairman and CEO, or the Related Party Transaction Committee for any clarification or modification to this Section. 1.5.Covenants of Executive. 1.5.1Best Efforts.Subject to Section 1.4, Executive shall devote his best efforts to the business and affairs of the Company.Executive shall perform his duties, responsibilities and functions to the Company hereunder to the best of his abilities in a diligent, trustworthy, professional and efficient manner and shall comply, in all material respects, with all rules and regulations of the Company (and special instructions of the Board, if any) and all other rules, regulations, guides, handbooks, procedures and policies applicable to the Company and its business in connection with his duties hereunder, including all United States federal and state securities laws applicable to the Company. 1.5.2Records.Executive shall use his best efforts and skills to truthfully, accurately, and promptly prepare, maintain, and preserve all records and reports that the Company may, from time to time, request or require, fully account for all money, records, equipment, materials, or other property belonging to the Company of which he may have custody, and promptly pay and deliver the same whenever he may be directed to do so by the Board. 1.5.3Compliance.Executive shall use his best efforts to cause the Company to remain in compliance with all rules and regulations of the Securities and Exchange Commission (“SEC”), and reporting requirements for publicly traded companies, including, without limitation, assist in the filing with the SEC of all periodic reports the Company is required to file under the Exchange Act of 1934 (as amended, the “Exchange Act”).Executive shall at all times comply, and endeavor to cause the Company to comply, with the then-current good corporate governance standards and practices as prescribed by the SEC, any exchange on which the Company’s capital stock or other securities may be traded and any other applicable governmental entity, agency or organization.Notwithstanding the foregoing or any other provision herein to the contrary, the Company agrees and acknowledges that the Executive is not personally responsible for any filings made with the SEC or any other governmental agency, and that such filings are the ultimate responsibility of the Company’s CEO and CFO, who will be responsible for signing any certifications relating thereto required by the Sarbanes-Oxley Act. 1.5.4Related Party Transactions Committee.Promptly following the date hereof, Executive agrees to assist in the formation of a “Related Party Transaction Committee” of the Board composed of at least two (2) Independent Directors (as defined below) of the Company.Such Related Party Transaction Committee shall be charged with reviewing and approving all of the Company’s related party transactions or other transactions that might involve a conflict of interest.Executive agrees that he shall not enter into any related party transactions without obtaining the pre-approval of at least a majority of the members of this Committee.For the purposes of this Agreement, an “Independent Director” means any director of the Company who does not beneficially own more than 5% of the outstanding voting shares of Company, is not employed by, or an officer or director of, the Company or any company with whom Executive is affiliated. -2- 1.6.Effective Date.The “Effective Date” of this Agreement shall be the closing date of the transactions contemplated by that certain Amended and Restated Agreement and Plan of Merger by and between World Waste Technologies, Inc., Vertex Energy, L.P., Vertex Energy, Inc.,
